Exhibit 10.1

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
October 29, 2014 and effective as of the Sixth Amendment Effective Date (as
hereinafter defined), is made and entered into by and among ISLE OF CAPRI
CASINOS, INC., a Delaware corporation (“Borrower”), the Subsidiary Guarantors
(together with Borrower, the “Loan Parties”), the Requisite Lenders party hereto
(or that have separately consented to this Amendment), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Administrative Agent”), as one of the Requisite
Lenders, Issuing Bank, Swing Line Lender and as the Administrative Agent.

 

RECITALS

 

A.                                    Borrower is a party to that certain Credit
Agreement dated as of July 26, 2007, as amended by the First Amendment to Credit
Agreement, dated as of February 17, 2010, by the Second Amendment to Credit
Agreement and Amendments to Loan Documents, dated as of March 25, 2011, by the
Third Amendment to Credit Agreement, dated as of November 21, 2012, by the
Fourth Amendment to Credit Agreement and Amendments to Loan Documents, dated as
of April 19, 2013, and by the Fifth Amendment to Credit Agreement, dated as of
July 2, 2013 (as amended and in effect immediately before giving affect to this
Amendment, the “Existing Credit Agreement,” and as amended by this Amendment and
as further amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Borrower, Administrative
Agent, and the lenders party thereto from time to time.

 

B.                                    Borrower has requested that the Requisite
Lenders agree to amend the Existing Credit Agreement in the manner set forth in
Section 2 herein, subject to, and in accordance with, the terms and conditions
set forth herein.

 

C.                                    The Requisite Lenders are willing to agree
to enter into this Amendment, subject to the conditions and on the terms set
forth below.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower, Requisite Lenders, Administrative
Agent and the Loan Parties agree as follows:

 

1.                                      DEFINITIONS.  Except as otherwise
expressly provided herein, capitalized terms used in this Amendment shall have
the meanings given in the Existing Credit Agreement, and the rules of
construction set forth in the Credit Agreement shall apply to this Amendment.

 

2.                                      AMENDMENT TO CREDIT AGREEMENT.  With
effect as of the Sixth Amendment Effective Date, the following definition in
Section 1.1 of the Existing Credit Agreement shall be amended and restated in
its entirety as follows:

 

“Consolidated EBITDA” means, for any period, (a) the sum, without duplication,
of the amounts for such period of Consolidated Net Income, plus the following
items (i) through (xii) to the extent deducted in determining such Consolidated
Net Income for such period, (i)

 

--------------------------------------------------------------------------------


 

Consolidated Interest Expense, (ii) provisions for Taxes based on income,
(iii) total depreciation expense, (iv) total amortization expense,
(v) pre-opening expense, (vi) any extraordinary expenses or losses, (vii) other
non-recurring non-cash items (including, to the extent deducted in determining
Consolidated Net Income, non-cash charges related to ineffective portions of
Hedging Agreements), (viii) the non-cash expense associated with the granting of
stock based compensation, (ix) the Transaction Costs, (x) any prepayment
premiums associated with (I) the repayment of the 8.875% Subordinated Notes, the
7.75% Unsecured Notes or the 5.875% Unsecured Notes (to the extent of any
prepayments permitted hereunder but except to the extent such premiums are
attributable to an increase in the amount thereof resulting from any amendments
of the 8.875% Subordinated Note Indenture, the 7.75% Unsecured Note Indenture or
the 5.875% Unsecured Note Indenture after the Fourth Amendment Effective Date)
or (II) the repayment of the Term Loans issued in accordance with
Section 2.1A(i) of the Existing Credit Agreement, (xi) employee severance
expenses for the 2015 Fiscal Year not to exceed $2,300,000 and (xii) expenses
associated with the proposed Colorado Amendment 68 not to exceed $4,100,000,
minus (b) to the extent added in determining such Consolidated Net Income for
such period, the sum of the following for such period (without duplication):
(x) the aggregate amount of extraordinary or nonrecurring income or gains and
(y) non-cash income or gains, all of the foregoing as determined on a
consolidated basis for Borrower and its Restricted Subsidiaries in conformity
with GAAP; provided, that for purposes of calculating Consolidated EBITDA for
Borrower and its Restricted Subsidiaries for any period in determining the
Consolidated Total Leverage Ratio and Consolidated Senior Secured Leverage Ratio
(x) the Consolidated EBITDA of any Person or line of business acquired by
Borrower or any of its Restricted Subsidiaries pursuant to a Permitted
Acquisition during such period shall be included on a pro forma basis for such
period (assuming the consummation of such acquisition and the incurrence or
assumption of any Indebtedness in connection therewith occurred as of the first
day of such period), (y) the Consolidated EBITDA of any Person or line of
business sold or otherwise disposed of by Borrower or any of its Restricted
Subsidiaries during such period shall be excluded for such period (assuming the
consummation of such sale or other disposition and the repayment of any
Indebtedness in connection therewith occurred as of the first day of such
period) and (z) for any Restricted Subsidiary which is a new Restricted
Subsidiary without any historical operations (such as a “greenfield” project),
until the date which is four full consecutive Fiscal Quarters after the first
date such Restricted Subsidiary began its operations (which for any Gaming
Facility shall mean the date it was first open to the public) (the “Initial
Operation Date”), the Consolidated EBITDA of such Restricted Subsidiary for each
relevant period shall be calculated as follows: (A) if the relevant date of
calculation is less than two full fiscal accounting periods (each period
consisting of either 4 or 5 weeks) after such Restricted Subsidiary’s Initial
Operation Date, the Consolidated EBITDA of such Restricted Subsidiary shall be
deemed to be such Restricted Subsidiary’s actual Consolidated EBITDA for the
period beginning on such Initial Operation Date and ending on such date of
calculation; and (B) if the relevant date of calculation is no less than two
full fiscal accounting periods (each period consisting of either 4 or 5 weeks)
after such Restricted Subsidiary’s Initial Operation Date, the Consolidated
EBITDA of such Restricted Subsidiary shall be deemed to be equal to the product
of (1) such Restricted Subsidiary’s Consolidated EBITDA for the period beginning
on such Initial Operation Date and ending on such date of calculation multiplied
by (2) a fraction, the numerator of which is the number of days in the Fiscal
Year that includes such date of calculation and the denominator of which is the
number of days in such period; provided that (I) for the avoidance of doubt, the

 

2

--------------------------------------------------------------------------------


 

provisions of this clause (z) shall not apply from and after the date which is
four full consecutive Fiscal Quarters after such Restricted Subsidiary’s Initial
Operation Date and (II) the provisions of this clause (z) shall not apply to any
calculation for a period shorter than four full consecutive Fiscal Quarters.

 

3.                                      REPRESENTATIONS AND WARRANTIES.  To
induce the Requisite Lenders to agree to this Amendment, Borrower and each of
the other Loan Parties represents to the Lenders and the Administrative Agent
that as of the date hereof and as of the Sixth Amendment Effective Date:

 

3.1                               Borrower and each of the other Loan Parties
has all power and authority to enter into, execute and deliver this Amendment
and to carry out the transactions contemplated by, and to perform its
obligations under or in respect of, this Amendment;

 

3.2                               the execution and delivery of this Amendment
and the performance of the obligations of Borrower and each of the other Loan
Parties under or in respect of this Amendment have been duly authorized by all
necessary action on the part of Borrower and each of the other Loan Parties;

 

3.3                               the execution and delivery of this Amendment
and the performance of the obligations of Borrower and each of the other Loan
Parties under or in respect of this Amendment do not and will not conflict with
or violate (i) any provision of the articles or certificate of incorporation or
bylaws (or similar constituent documents) of Borrower or any other Loan Party,
(ii) any provision of any law or any governmental rule or regulation (other than
any violation of any such law, governmental rule or regulation, or Gaming Law,
in each case which could not reasonably be expected to result in a Material
Adverse Effect or cause any liability to any Lender), (iii) any order, judgment
or decree of any Governmental Authority or arbitrator binding on Borrower or any
other Loan Party (other than any violation of any such order, judgment or
decree, in each case which could not reasonably be expected to result in a
Material Adverse Effect or cause any liability to any Lender), or (iv) any
material indenture, material agreement or material instrument to which Borrower
or any other Loan Party is a party or by which Borrower or any other Loan Party,
or any property of any of them, is bound (other than any such conflict, breach
or default which could not reasonably be expected to result in a Material
Adverse Effect), and do not and will not require any consent or approval of any
Person that has not been obtained;

 

3.4                               Borrower and each of the other Loan Parties
has duly executed and delivered this Amendment, and this Amendment constitutes a
legal, valid and binding obligation of Borrower and each of the other Loan
Parties, enforceable against Borrower and each of the other Loan Parties in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

 

3.5                               after giving effect to this Amendment, no
event has occurred and is continuing or will result from the execution and
delivery of this Amendment or the performance by Borrower

 

3

--------------------------------------------------------------------------------


 

and the other Loan Parties of their obligations hereunder that would constitute
a Potential Event of Default or an Event of Default; and

 

3.6                               each of the representations and warranties
made by Borrower and the other Loan Parties in or pursuant to the Loan
Documents, as amended hereby, shall be true and correct in all material respects
on and as of the Sixth Amendment Effective Date as if made on and as of such
date, except for representations and warranties expressly stated to relate to a
specific earlier date, or which by their context relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date.

 

4.                                      EFFECTIVENESS OF THIS AMENDMENT.  This
Amendment shall be effective only if and when:

 

4.1                               the Administrative Agent shall have received
on behalf of the Lenders, this Amendment, duly executed and delivered by the
Borrower, the Administrative Agent, the Requisite Lenders (or the duly executed
and delivered written consent thereof), and the Subsidiary Guarantors;

 

4.2                               Borrower and each of the other Loan Parties
shall have received all material governmental and third-party approvals and
consents (including from Gaming Authorities) required in connection with this
Amendment and the transactions contemplated hereby (if any), each of which shall
be in form and substance satisfactory to the Administrative Agent and in full
force and effect, and with respect to which all applicable waiting periods
related thereto shall have expired without any action being taken by any
applicable authority;

 

4.3                               each of the representations and warranties
contained in Section 3 of this Amendment shall be true and correct in all
material respects; and

 

4.4                               Borrower shall have paid to the Administrative
Agent all reasonable expenses incurred by the Administrative Agent in connection
with this Amendment, including, to the extent invoiced on or before the Sixth
Amendment Effective Date, reimbursement or other payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by Borrower.

 

This Amendment shall be deemed to be effective on the date (the “Sixth Amendment
Effective Date”) on which each of the foregoing conditions are satisfied.

 

5.                                      ACKNOWLEDGMENTS.  By executing this
Amendment, each of the Loan Parties (a) consents to this Amendment and the
performance by Borrower and each of the other Loan Parties of their obligations
hereunder, (b) acknowledges that notwithstanding the execution and delivery of
this Amendment, and except as expressly modified hereby, the obligations of each
of the Loan Parties under the Subsidiary Guaranty, the Security Agreement, the
Mortgages, the Ship Mortgages and each of the other Loan Documents to which such
Loan Party is a party, are not impaired or affected and each of the Subsidiary
Guaranty, the Security Agreement, the Mortgages, the Ship Mortgages and each
such other Loan Document continues in full force and effect, (c) affirms and
ratifies, to the extent it is a party thereto, the Subsidiary Guaranty, the
Security Agreement, the Mortgages, the Ship Mortgages and each other Loan
Document with respect to all of the Obligations as expanded or amended hereby
and (d) reaffirms the security

 

4

--------------------------------------------------------------------------------


 

interests, Liens, mortgages and conveyances it has granted to or made in favor
of or for the benefit of Administrative Agent under the Collateral Documents and
confirms that such security interests, Liens, mortgages and conveyances continue
to secure the obligations recited to be secured by the applicable Collateral
Documents, after giving effect to this Amendment.

 

6.                                      MISCELLANEOUS.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTION 5- 1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.  This Amendment
may be executed in one or more duplicate counterparts and, subject to the other
terms and conditions of this Amendment, when signed by all of the parties listed
below shall constitute a single binding agreement.  Delivery of an executed
signature page to this Amendment by facsimile transmission or electronic mail
shall be as effective as delivery of a manually signed counterpart of this
Amendment.  Except as amended hereby, all of the provisions of the Credit
Agreement and the other Loan Documents shall remain in full force and effect
except that each reference to the “Credit Agreement”, or words of like import in
any Loan Document, shall mean and be a reference to the Credit Agreement as
amended hereby.  This Amendment shall be deemed a “Loan Document” as defined in
the Credit Agreement.  Sections 10.17 and 10.18 of the Credit Agreement shall
apply to this Amendment and all past and future amendments to the Credit
Agreement and other Loan Documents as if expressly set forth herein or therein.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their officers or partners thereunto duly authorized as of the day and year
first above written.

 

ISLE OF CAPRI CASINOS, INC,

 

a Delaware corporation

IOC- CARUTHERSVILLE, LLC

 

 

By:

/s/ Eric L. Hausler

 

IOC - BOONVILLE, INC.

Name:

Eric L. Hausler

 

 

Title:

CFO

 

IOC - KANSAS CITY, INC.

 

 

 

IOC - LULA, INC.

 

 

 

IOC - NATCHEZ, INC.

 

 

 

IOC BLACK HAWK COUNTY, INC.

 

 

 

IOC HOLDINGS, L.L.C.

 

 

 

ISLE OF CAPRI BETTENDORF, L.C.

 

 

 

ISLE OF CAPRI MARQUETTE, INC.

 

 

 

PPI, INC.

 

 

 

ST. CHARLES GAMING COMPANY, L.L.C.

 

 

 

BLACK HAWK HOLDINGS, L.L.C.

 

 

 

CCSC/BLACKHAWK, INC.

 

 

 

IC HOLDINGS COLORADO, INC.

 

 

 

IOC-BLACK HAWK DISTRIBUTION COMPANY, LLC

 

 

 

ISLE OF CAPRI BLACK HAWK, L.L.C.

 

 

 

IOC-VICKSBURG, INC.

 

 

 

IOC-VICKSBURG, L.L.C.

 

 

 

IOC-CAPE GIRARDEAU LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric L. Hausler

 

 

 

Name:

Eric L. Hausler

 

 

 

Title:

CFO

 

 

 

 

 

 

 

 

 

 

 

 

RAINBOW CASINO-VICKSBURG PARTNERSHIP, L.P.

 

 

 

 

 

 

 

 

 

 

By: IOC-VICKSBURG, INC., its General Partner

 

 

 

 

 

By:

/s/ Eric L. Hausler

 

 

Name: Eric L. Hausler

 

 

Title: CFO

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged:

 

 

 

WELLS FARGO, NATIONAL ASSOCIATION, as Administrative Agent, Swing Line
Lender, Issuing Bank and a Lender

 

 

 

By:

/s/ Donald Schubert

 

Name:

Donald Schubert

 

Title:

Managing Director

 

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender

 

 

 

 

By:

/s/ John D. Toronto

 

Name:

John D. Toronto

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Whitney Gaston

 

Name:

Whitney Gaston

 

Title:

Authorized Signatory

 

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Lender

 

 

 

 

By:

/s/ Mary Kay Coyle

 

Name:

Mary Kay Coyle

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Anca Trifan

 

Name:

Anca Trifan

 

Title:

Managing Director

 

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

U.S. BANK N.A., as Lender

 

 

 

 

By:

/s/ Charles Adkissen

 

Name:

Charles Adkissen

 

Title:

AVP

 

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

CAPITAL ONE N.A., as Lender

 

 

 

 

By:

/s/ Kacy Kent

 

Name:

Kacy Kent

 

Title:

Vice President

 

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

ONEWEST BANK, N.S.

 

(formerly known as OneWest Bank, FSB),

 

as Lender

 

 

 

By:

/s/ John Farrace

 

Name:

John Farrace

 

Title:

EVP

 

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------